Citation Nr: 0820081	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-24 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected right ankle disability, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1976 to March 1979.

Service connection for a right ankle disability was initially 
granted in April 1980; a noncompensable (0 percent) 
disability rating was assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In a July 2006 statement of the 
case, the veteran's service-connected right ankle disability 
was increased to 10 percent disabling.  The veteran has 
expressed continued dissatisfaction with the assigned 
disability rating and has perfected an appeal as to that 
issue, which is now before the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In February 2007 the veteran submitted documents indicating 
that he currently receives Social Security Administration 
(SSA) benefits.  The claims file is devoid of complete SSA 
records.  These records, if in fact they exist, are 
potentially pertinent to the veteran's claim, and therefore 
must be obtained for consideration in connection with the 
issue on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].

Additionally, the veteran's most recent outpatient record 
from the VA outpatient clinic in Hines, Illinois is dated in 
May 2006.  While this case is in Remand status, updated 
treatment records, if existing, should be associated with the 
claims folder, as they could potentially affect the outcome 
of the issue currently on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the SSA 
disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims folder.

2.  Obtain from the VA Medical Center 
in Hines Illinois, if any, all copies 
of the veteran's most recent 
treatment records.  If these records 
cannot be obtained, a notation to 
that effect must be placed in the 
file, and the veteran must be 
provided with an opportunity to 
submit such reports.

3.  Readjudicate the claim.  If the 
benefit sought remains denied, the 
veteran should be provided a SSOC.  
After he has been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



